DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-6, 8-18, and 20 are pending in the application. Amended claims 1, 4, 8, and 17, and cancelled claims 3, 7, and 19 have been noted. The amendment filed 2/8/22 has been entered and carefully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “between 2-16 minutes”, and the claim also recites “between 2 minutes and 12 minutes” (claim 1 from which it depends) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further, claim 9 recites the limitation “the optical lens is a semifinished lens” in line 2 which contradicts the limitation of claim 2 from which claim 9 depends which states that the optical lens is a finished lens. Claim 10 depends from claim 9.
Claim 13 is unclear because the limitation “the first surface of the optical lens is convex and the second surface of the optical lens is concave” contradicts the limitations of claim 1 from which claim 13 ultimately depends. Claims 14-15 depend from claim 13.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12 and 16 do not further limit claim 11 because the limitations were incorporated into amended claim 1 from which claim 11 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant’s arguments, see p. 2-4, filed 2/8/22, with respect to claim 1 have been fully considered and are persuasive. Applicant argues that neither Okubo not Inagaki suggests recesses at an edge of the first surface and Okubo only discloses reference marks outside the lens region. This is found persuasive because Okubo shows reference marks outside the lens region in Fig. 4A, but not necessarily on the edge of the first surface as claimed and the recesses of the present invention allow air between the concave cavity of the lens and the sublimation paper to be effectively evacuated when the air pump is active, thus permitting the sublimation paper to contact the concave surface. Thus the recesses have a critical function (see [0026] of the present application). Further, neither Inagaki nor Inuzuka teach both of the claimed oven temperature and the heating time.  The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4-6, 8, 11, 17, 18, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or reasonably suggest a method of sublimating a first coating onto an optical lens having first and second surfaces, the method comprising the steps of: preheating the vacuum oven to a temperature of 68°C and 189°C, closing the vacuum chamber and setting a predetermined time between 2 minutes and 12 minutes for heating, and heating and vacuuming the chamber during the predetermined time such that the first coating sublimates from the sublimation paper onto the first surface of the optical lens, wherein the first surface of the optical lens is concave and the second surface of the optical lens is convex, wherein the edge of the first surface has a plurality of recesses, and wherein the optical lens is a finished lens within the context of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715